Title: Joseph C. Cabell to James Madison, 3 March 1831
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Williamsburg
                                
                                 Mar. 3d 1831.
                            
                        
                        
                        Your favor of the 9th ult. was received in Richmond where I went about the middle of the month and remained
                            till the 28th on business in the Court of Chancery. On the 1st. inst. I waited on Mr. John Page the Rector of Wm. and Mary
                            and shewed him your letter and the two papers enclosed in it. The enclosed reply has been handed me by Mr. Page in reply
                            to your communication, and you will perceive that the subject will receive the attention you desire. Mr. Page expressed a
                            wish to keep the extract from Mr. Randolph’s letter, which I consented that he should do. Mr. Page is himself a candidate
                            for the mathematical chair in Wm. & Mary, & is very desirous to obtain it. Col: Bassett tells me there are
                            about a dozen applicants. In this case it would have been very desirable for Mr. Page to consult the Board of Visitors,
                            but a called meeting seems now to be impracticable, an unsuccessful effort having been made both in Octr. & Novr.
                            last, and the matter must of necessity lie till the meeting in the month of July. Mr. Page by my advice conferred with
                            some of the Visitors in town. It is not a little surprizing that with a knowledge of the failures to obtain meetings of
                            this Board of Visitors a party in the Assembly are seeking to encrease the number of our Board at the University from 7 to 13; and it is
                            still more strange that Mr. Gilmer of Albemarle should be the person to bring the measure forward. From the best enquiry I
                            could make, I am satisfied the desired change originates in party spirit. Mr. Tucker’s essays on the Tariff are seised upon
                            as a convenient ground of objection: but my opinion is that the real or principal source of dissatisfaction is that the
                            majority of our board are not Jackson-men. The scheme evidently is to augment the number to 13 in order by filling all the
                            new places with Jackson men, to change its political character. The object assigned is to make the board more popular. I
                            suggested to Mr. Gilmer my view of the real motives and I did not understand him to deny that it had its share of
                            influence. I also suggested to him that it might be well to wait a little, least the revolution going on at Washington
                            might soon call for another augmentation. He seemed diverted at this view of the matter, and admitted the force of the
                            objection. I called on Mr. Johnson and found he had not been consulted. By his advice I called again on Mr. Gilmer and
                            recommended to him to confine his exertions to the single object of extinguishing the debt. I also called on Mr. McCarty
                            of the Senate, and Genl. Broadnax of the House of Delegates, and vindicated the Institution from the imputation of party
                            spirit, & reminded them of Mr. Jeffersons arguments in favor of a small Board. It is very probable that a
                            sectarian influence participates in the origin of the movement. Another part of the scheme was to bring the Governor of
                            the State into the board, in order to augment its connection with the state. When I suggested that he was now the
                            appointing officer, I confess the difficulty seemed not to have been thought of. I know not what will be the result. I
                            acknowledge that I did not expect to see the day when party would strike so directly at the Institution. This College has
                            been for some time a party College. I had thought that the University had not deserved the character. Nevertheless, under
                            the pretext that it is so, a remedy is called for. And that remedy is to fill up the majority of our board with whole-hog
                            Jacksonians. Such at least is the opinion which I have formed of the real policy of the Reformists. The prospect of
                            getting rid of the debt appeared to be flattering. The Loan Bill was rejected before I left town, and the other
                            improvement bills will probably share the same fate. The Judiciary bill will doubtless pass. The duelling bill has passed.
                            Very few of the Judges will probably be removed.
                        Mr. Calhoun’s pamphlet appeared whilst I was in Richmond. It produced a great sensation. The majority at
                            Richmond appeared to side with Calhoun. What will be the result time only can disclose. What a spectacle does our country
                            exhibit. What a contrast with times that have gone by.
                        The spring is bursting upon us very suddenly. I shall remain here for about a month, & then visit my
                            farm, leaving Mrs. Cabell here, & move up to Nelson in May. We rejoice to hear that yourself & Mrs.
                            Madison are safely thro the rigours of this unparalleled winter, & Mrs. Tucker & Mrs. Cabell unite with me
                            in every good wish for you both. I am, dear Sir, ever most respectfully & truly yours
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    